        Case 1:88-cr-00822-SHS Document 199 Filed 06/22/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA


       V.
                                                 Case No. l:88-CR-00822 (SHS)
WILLIAM R. UNDERWOOD

              Defendant.



                                           ORDER

       AND NOW, this 22nd day of June, 2020 it is hereby ORDERED that the application of

Derek L. Shaffer, Esquire, to practice in this court pursuant to Local Rule 1.3 is GRANTED.

                                            BY THE COURT;


  Dated: New York, New York
        June 22, 2020
